 

 

icT COURT
useage
COMPLAINT | FLED
(for filers who are prisoners without lawyephct 2\ Pp > Qt:

ES
UNITED STATES DISTRICT counterHEn S78 os

EASTERN DISTRICT OF WISCONSIN ws

 

(Full name of plaintiff(s))

DAW ELO ROWERS

 

 

 

v. | Case Number: _
19-0-1542

(Full name of defendant(s))
(to be supplied by Clerk of Court)

BDelort Wlice Ne gard meat
oct Coun! SATL
Rock Count) Noted Attor nef$ off ice

 

 

 

 

 

A. PARTIES
1. Plaintiff is a citizen of WLStonsy N _, and is located at
_ (State)
Dodee correc ona! Pam Box 700 wWavoun wWE53903
~ (Address of prison or jail)

(If more than one plaintiff is filing, use another piece of paper.)

2. Defendant Avy County Digleic tH Kha} olfice

 

 

 

 

(Name)

Complaint ~ 1
Case 2:19-cv-01542-LA Filed 10/21/19 Page 1of5 Document 1

 
 

 

is is (if a person or private corporation) a citizen of WES Cy N $ L KD

(State, if known)
and (if a person) resides at Roc Cont |
(Address, if known)

and (if the defendant harmed you while doing the defendant's job)

worked for Ror ¢ coll A ofl: Ce, hoc th Canal | Ly sheacts Cre, Ke lor +P ck dept

(Employer's s name and address, if known)
(If you need to list more defendants, use another piece of paper.)
B. STATEMENT OF CLAIM
On the space provided on the following pages, tell:
Who violated your rights;
What each defendant did;
When they did it;
Where it happened; and
Why they did it, if you know.
Pent fh Nansela Rover’ 15 an inmate af Late correc diana! Tost. 19 waupun

WE On oclaler Vi" 217 Rowers wat acrecte d us te Wnelo:t Police deat and

cheryl wall, AMcorpt wander ab Perlite @ crime Def. Davies of(B2 SY ws breed

dobeclve ood prorided no ghasuical Evidence io the crinne to Cncee Caress,

VP WNP

| fl y 4 Kei  Dight i eNauct § Pur foe d those Chrarre 6
4 4 CS Ma implicated Prsec a A Ceimhe Hoyer ¥ pole Seal Aes
wonoceace ui fh Na! ™M pA hack tale bs Wag vido le rkd 500 because

Rogers woh rend with tle sapecked sake Das Records that wece etl Le/

Qd ont Levon, Royer Wece labeled. lesa ty wth bes foamy aod ysed a) cor t

 

ond Reiocodian heuline Urs Cell wos Seacchod OumernS tmnt s on ceyuests

Complaint - 2
Case 2:19-cv-01542-LA Filed 10/21/19 Page 2 of 5 Document 1
 

 

us Moe O.A. aida oflirecs ural Nacasl, Lesal theamrdd withoot dyees
Hee RS eee eee

cs Salse\ Vint ¢

wn
AA ° ~ ol t
dona uid Malicigys . ntent be Gecuse o canyrction Lac Mao chat,

£ e wa

| Wesaliy detained ftom Oclohes Zory 10 Sone 201% foc coimes

rod weee proren re did not trmamds He Lost usages foc a conttivetvn
gob Noyioe 4 YS.on ary oor, Royers 14 tesa fued of law enforcement
Wich 15 \nindecins Wis orabotion and Pamle «He had abscoonded
Probation Since he inti dand in quesfian fue Lear thet aw enforcensnr
will cetaliake hecauge of dre di Gwiissal of charges . He 5

geclkindy Noung s Por alt of Vo clove -

 

 

 

 

 

 

Complaint -3
Case 2:19-cv-01542-LA Filed 10/21/19 Page 3o0f5 Document 1
 

 

C. JURISDICTION

of Iam suing for a violation of federal law under 28 U.S.C. § 1331.
OR
C] I am suing under state law. The state citizenship of the plaintiff(s) is (are)

different from the state citizenship of every defendant, and the amount of
money at stake in this case (not counting interest and costs) is

$
D. RELIEF WANTED

Describe what you want the Court to do if you win your lawsuit. Examples may
include an award of money or an order telling defendants to do something or to

stop doing something.
Tipoold Vike $350,900 foc lost Wages porin and
ewistiqnal Soess and sMleyal ocrest foc g months | Future
dechor loi ll poy Maan ts SEB _ConaSelnty and Thanr and I
Wank Mas’ Bercco ond Anne Wack to lee io lacre d for
Maloroclice Cllea%, with disciplinory achiong +uhin cpen
Savill Spode pho TF sorohe Latievances +8 obevt te
Tesue of dicomsnt puepocked fo lye fusnd in Wes far'/,
Debeckue Rares sold be demoted «£ not Lived for not
OpVloar in props Latecmatinn and evidence ty Choarye me

)
Gy Quy, a Sobstoncral Qa Lian af We ahuvuges

 

 

 

 

Complaint ~ 4
Case 2:19-cv-01542-LA Filed 10/21/19 Page 4of5 Document 1

 
 

E. JURY DEMAND
I want aj ‘o hear my case.

— YES []-No

I declare under penalty of perjury that the foregoing is true and correct.
Complaint signed this __| | )__ day of ch Neko 20.19

Respectfully Submitted,

Hoople hopn—

je 6f Plaintiff

S42 000

Plaintiff's Prisoner ID Number
Dade Carsectional Center

P.O Gox JOO Wavpun WE 53965
(Mailing Address of Plaintiff)

 

(If more than one plaintiff, use another piece of paper.)

REQUEST TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING THE
FULL FILING FEE

I DO request that I be allowed to file this complaint without paying the filing fee.
Ihave completed a Request to Proceed in District Court without Prepaying the
Full Filing Fee form and have attached it to the complaint.

 

 

 

IDO NOT request that I be allowed to file this complaint without prepaying the
filing fee under 28 U.S.C. § 1915, and I have included the full filing fee with this
complaint.

 

Complaint - 5
Case 2:19-cv-01542-LA Filed 10/21/19 Page 5of5 Document 1

 
